UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported) November 13, 2013 TWO RIVERS WATER & FARMING COMPANY (Exact name of registrant as specified in charter) Colorado (State or other jurisdiction of incorporation) 000-51139 13-4228144 (Commission File Number) (IRS Employee Identification No.) 2000 South Colorado Blvd., Tower 1 Suite 3100, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (303) 222-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 13, 2013, Two Rivers Water & Farming Company (the “Company”) issued a press release announcing the Company’s financial results for the quarter and nine months ended September 30, 2013.A copy of the press release announcing the Company’s financial results for the nine months ended September 30, 2013, is furnished as Exhibit 99.1 to this report. The information contained in this Item 2.02 and in Exhibit 99.1 attached hereto shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and shall not be deemed incorporated by reference in any filing with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or the Securities Act of 1933, except as shall be expressly set forth by specific reference in such a filing. Item 9.01.Financial Statements and Exhibits. Exhibits.The following exhibit is furnished with this Form 8-K: Exhibit Number Description Press Release Issued by Two Rivers Water & Farming Company on November 13, 2013. Portions of this report may constitute “forward-looking statements” as defined by federal law. Although the Company believes any such statements are based on reasonable assumptions, there is no assurance that actual outcomes will not be materially different. Any such statements are made in reliance on the “safe harbor” protections provided under the Private Securities Litigation Reform Act of 1995. Additional information about issues that could lead to material changes in the Company’s performance is contained in the Company’s filings with the Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Two Rivers Water & Farming Company (Registrant) Date: November 13, 2013 By: /s/ Wayne Harding Wayne Harding Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release Issued by Two Rivers Water & Farming Company on November 13, 2013.
